In a matrimonial action in which the parties were divorced by judgment dated February 16, 1982, the defendant wife appeals from an order of the Supreme Court, Nassau County, dated September 11, 1986, which granted the motion of the plaintiff husband for temporary custody of the parties’ children pending a hearing and determination on his application to modify the judgment of divorce, inter alia, to transfer custody of the parties’ two children to him.
Ordered that the order is affirmed, without costs or disbursements, for reasons stated by Justice Saladino, and the matter is remitted to the Supreme Court, Nassau County, for an expedited hearing.
An expedited hearing should be held in this matter so that all issues may be finally resolved. Thompson, J. P., Lawrence, Kunzeman and Sullivan, JJ., concur.